Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 14, 2021

                                       No. 04-21-00429-CR

                                      Reginald WILLIAMS,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CR8205
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER

        Pursuant to a plea-bargain agreement, appellant pleaded no contest to one count of online
solicitation of a minor and was placed on deferred adjudication community supervision. He then
filed a notice of appeal from the order placing him on deferred adjudication community
supervision. On September 7, 2021, the trial court signed a certification of defendant’s right to
appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2).

       Generally, in a plea bargain case, a defendant may appeal only: (1) those matters that
were raised by written motion filed and ruled on before trial, (2) after getting the trial court’s
permission to appeal, or where the specific appeal is expressly authorized by statute. See id.
25.2(a)(2). “[I]n a plea-bargain case for deferred adjudication community supervision, the plea
bargain is complete at the time the defendant enters his plea of guilty in exchange for deferred
adjudication community supervision.” Hargesheimer v. State, 182 S.W.3d 906, 913 (Tex. Crim.
App. 2006). Thus, Rule 25.2(a)(2) restricts a defendant’s appeal from the order placing him on
deferred adjudication community supervision pursuant to the original plea.

       In the present case, the clerk’s record does not include a written motion filed and ruled
upon before trial; nor does it indicate that the trial court gave its permission to appeal. See TEX.
R. APP. P. 25.2(a)(2). Additionally, we are unaware of any statute expressly authorizing this
appeal. The trial court’s certification, therefore, appears to accurately reflect that this is a plea-
bargain case and that appellant does not have a right to appeal. We must dismiss an appeal “if a
certification that shows the defendant has the right of appeal has not been made part of the
record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record by November 12, 2021. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court